Citation Nr: 1456526	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  13-09 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The record before the Board consists of the electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In December 2014, prior to the promulgation of a decision in the appeal, the Veteran provided written notice to VA that a withdrawal of the appeal for entitlement to service connection for bilateral hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In December 2014, the Veteran submitted a written statement indicating his desire to withdraw the appeal for entitlement to service connection for bilateral hearing loss.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issue must be dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


